UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-4797 ILLINOIS TOOL WORKS INC. (Exact name of registrant as specified in its charter) Delaware 36-1258310 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3600 West Lake Avenue, Glenview, IL 60026-1215 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code)847-724-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] The number of shares of registrant’s common stock, $0.01 par value, outstanding at March 31, 2012:477,355,793. Part I – Financial Information Item 1 – Financial Statements ILLINOIS TOOL WORKS INC. and SUBSIDIARIES STATEMENT OF INCOME (UNAUDITED) (In millions except for per share amounts) Three Months Ended March 31 Operating Revenues $ $ Cost of revenues Selling, administrative, and research and development expenses Amortization of intangible assets 72 55 Operating Income Interest expense ) ) Other income (expense) 8 6 Income from Continuing Operations Before Income Taxes Income Taxes 15 Income from Continuing Operations Income from Discontinued Operations 15 17 Net Income $ $ Income Per Share from Continuing Operations: Basic Diluted Income Per Share from Discontinued Operations: Basic Diluted Net Income Per Share: Basic Diluted Cash Dividends Per Share: Paid Declared Shares of Common Stock Outstanding During the Period: Average Average assuming dilution The Notes to Financial Statements are an integral part of these statements. ILLINOIS TOOL WORKS INC. and SUBSIDIARIES STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) (In millions) Three Months Ended March 31 Net Income $ $ Other Comprehensive Income: Foreign currency translation adjustments Pension and other postretirement benefit adjustments, net of tax 10 9 Comprehensive Income $ $ The Notes to Financial Statements are an integral part of these statements. ILLINOIS TOOL WORKS INC. and SUBSIDIARIES STATEMENT OF FINANCIAL POSITION (UNAUDITED) (In millions) March 31, December 31, ASSETS Current Assets: Cash and equivalents $ $ Trade receivables Inventories Deferred income taxes Prepaid expenses and other current assets Assets held for sale Total current assets Net Plant and Equipment Investments Goodwill Intangible Assets Deferred Income Taxes Other Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ $ Accounts payable Accrued expenses Cash dividends payable Income taxes payable 39 57 Deferred income taxes 5 5 Liabilities held for sale 98 Total current liabilities Noncurrent Liabilities: Long-term debt Deferred income taxes Other liabilities Total noncurrent liabilities Stockholders’ Equity: Common stock 5 5 Additional paid-in-capital Income reinvested in the business Common stock held in treasury ) ) Accumulated other comprehensive income Noncontrolling interest 17 17 Total stockholders’ equity $ $ The Notes to Financial Statements are an integral part of these statements. ILLINOIS TOOL WORKS INC. and SUBSIDIARIES STATEMENT OF CASH FLOWS (UNAUDITED) (In millions) Three Months Ended March 31 Cash Provided by (Used for) Operating Activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation 81 83 Amortization of intangible assets 72 56 Change in deferred income taxes 20 ) Provision for uncollectible accounts 3 2 Income from investments (3
